DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the third plurality of enlarged orifices" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
 	The Examiner has interpreted claim 20 to depend from claim 19 as this provides the claim term proper antecedence.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kloss (US 2013/0116793) in view of Cottle (US 5,888,227).
 	Regarding claim 1, Kloss discloses a spinal implant comprising a body portion defining a longitudinal axis, the body portion including a distal end portion (see figure below), a proximal end portion (see figure below), opposed side surfaces (see figure below) that extend from the distal end portion to the proximal end portion, and top (3A) and bottom (3B) surfaces configured and adapted to engage vertebral bodies (¶220, ¶246); the top and bottom surfaces include engagement features (“jagged” surface, ¶87, ¶246) configured to engage vertebral bodies adjacent the spinal implant to permit the spinal implant to move in one direction and prevent the spinal implant from moving in an opposite direction (via the “jagged” surface having a vertically flat wall that inhibits movement of the implant in the direction perpendicular to the vertical flat wall); first orifices (see figure below) defined through the top surface (figure 7), each orifice of the first orifices defining a respective centerline therethrough (considered the radial center of the orifice); second orifices (see figure below, the openings in 3B) defined through the bottom surface each orifice of the second orifices defining a respective centerline therethrough, the second orifices connected to the first orifices by a plurality of channels (5).
 	Kloss fails to expressly teach or disclose a first plurality of enlarged orifices is defined through one of the top or bottom surfaces.
 	Cottle discloses a spinal implant (1) having a body portion defining a longitudinal axis, the body having a distal end portion (15), proximal end portion (16, opposed side surfaces (13, 14) and top (11) an bottom (12) surfaces (figure 4).  The implant has a first plurality of enlarged orifices (intermediate 24’s shown in figure 5) defined through one of the top or bottom surfaces (figures 4-5), the enlarged orifices provide a surface with various sized openings to permit the best contact surface closest to the dense endplate of the vertebral body to have small orifices and the more internal orifices to be larger for more substantial bone ingrowth and adhesion to the vertebral endplates (column 2, lines 22-34). 	Regarding claim 2, Kloss discloses third orifices (7”) defined through at least one of the opposed side surfaces, the third orifices defining respective centerlines therethrough, wherein the centerlines of the third orifices extend through the plurality of channels (¶87, ¶246). 	Regarding claim 3, Kloss discloses fourth orifices (7’) extending from one opposed side surface to the other opposed side surface, the fourth orifices defining respective centerlines therethrough, wherein the centerlines of the fourth orifices extend between the plurality of channels (¶87, ¶246).
 	Regarding claim 4, Kloss discloses a cavity (2) extending through the top and bottom surfaces, the cavity defining a surface area that is at least 25% of a surface area of the top surface or the bottom surface (figures 6/7). 	Regarding claim 6, Kloss discloses the distal end portion includes an engagement opening (“insertion opening” ¶76, ¶215) that is configured to be releasably engaged with a surgical instrument (¶76, ¶215).

 	Regarding claim 9, Kloss discloses a spinal implant comprising a body portion defining a longitudinal axis, the body portion including a distal end portion (see figure  below), a proximal end portion (see figure  below), opposed side surfaces (see figure  below) that extend from the distal end portion to the proximal end portion, and top (3A) and bottom (3B) surfaces configured and adapted to engage vertebral bodies (¶220, ¶246); first orifices (see figure  below) defined through the top surface, each orifice of the first orifices defining a respective centerline (considered the radial center of the orifice) therethrough; second orifices (see figure below, openings in 3B) defined through the bottom surface each orifice of the second orifices defining a respective centerline (considered the radial center of the orifice) therethrough, the second orifices connected to the first orifices by a plurality of channels (5); third orifices (7”) defined through at least one of the opposed side surfaces, the third orifices defining respective centerlines (considered the radial center of the orifice) therethrough, wherein the centerlines of the third orifices extend through the plurality of channels (¶87, ¶246), and fourth orifices (7’) extending from one opposed side surface to the other opposed side surface, the fourth orifices defining respective centerlines (considered the radial center of the orifice ) therethrough, wherein the centerlines of the fourth orifices extend between the plurality of channels (¶87, ¶246). 	Kloss fails to expressly teach or disclose a first plurality of enlarged orifices is defined through one of the top or bottom surfaces.
 	Cottle discloses a spinal implant (1) having a body portion defining a longitudinal axis, the body having a distal end portion (15), proximal end portion (16, opposed side surfaces (13, 14) and top (11) an bottom (12) surfaces (figure 4).  The implant has a first plurality of enlarged orifices (intermediate 24’s shown in figure 5) defined through one of the top or bottom surfaces (figures 4-5), the enlarged orifices provide a surface with various sized openings to permit the best contact surface closest to the dense endplate of the vertebral body to have small orifices and the more internal orifices to be larger for more substantial bone ingrowth and adhesion to the vertebral endplates (column 2, lines 22-34). 	Regarding claim 10, Kloss in view of Cottle disclose a second plurality of enlarged orifices (intermediate 24’s in surfaces 12 of Cottle) is defined through the other of the top or bottom surfaces (figures 4-5).
 	Regarding claim 11, Kloss in view of Cottle disclose an enlarged orifice of the second plurality of enlarged orifices includes a diameter that is different than a diameter of an enlarged orifice of the first plurality of enlarged orifices (column 2, lines 6-34).
 	Regarding claim 12, Kloss discloses an enlarged orifice of the first plurality of enlarged orifices or an enlarged orifice of the second plurality of enlarged orifices includes a circular cross-section (¶44, ¶47 “cylindrical” tubes yield a circular cross-section). 	Regarding claim 13, Kloss in view of Cottle discloses an enlarged orifice of the first plurality of enlarged orifices includes a diamond-shaped cross-section (¶47 “quadrangular” or “square”).
 	Regarding claim 14, Kloss in view of Cottle disclose an enlarged orifice of the second plurality of enlarged orifices includes a diamond-shaped cross-section (¶47 “quadrangular” or “square”). 	Regarding claim 15, Kloss in view of Cottle disclose each enlarged orifice of the first and second pluralities of enlarged orifices includes a diamond-shaped cross-section (¶47 “quadrangular” or “square”). 	Regarding claim 16, Kloss discloses one of the third orifices (7”) includes a cross-section different than one of the first orifices or one of the second orifices (as at least one of the third orifices is truncated/”cut off at edges of the boundary layer” ¶87, ¶246).
 	Regarding claim 17, Kloss discloses opposed openings of one of the third orifices are offset with respect to each other (figures 6-7, laterally offset).
 	Regarding claim 18, Kloss discloses one of the third orifices includes a diamond-shaped cross-section (¶47 “quadrangular” or “square”). 	Regarding claim 19, Kloss in view of Cottle discloses a third plurality of enlarged orifices is defined through one of the opposed side surfaces (24’s, see column 2, lines 21-24, as the openings allow for osseous integration into the interior of the implant for fusion).
 	Regarding claim 20, Kloss in view of Cottle disclose one enlarged orifice of the third plurality of enlarged orifices includes a diamond-shaped cross-section (¶47 “quadrangular” or “square”).

    PNG
    media_image1.png
    575
    694
    media_image1.png
    Greyscale

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kloss (US 2013/0116793) in view of Cottle (US 5,888,227) in further view of Ulrich, Jr. et al. (US 2012/0316650). 	Kloss in view of Cottle fail to expressly teach or disclose that the top and bottom surfaces have a surface roughness of between about 3-4 µm.	Ulrich, Jr. et al. discloses a vertebral implant (figures 1-9) having top and bottom surfaces (81’s, figure 3) with a surface roughness between about 3-4 µm (¶106, “Micro Surface Feature Size and Roughness”).  As a surface roughness within this range positively influence naturally occurring biological bone remodeling and fusion responses along with providing a low friction surface to avoid unintentional laceration or abrasion of the delicate soft tissues surrounding the vertebral disc space (¶7).  	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the top and bottom surfaces of the vertebral implant of Kloss in view of Cottle to have a surface roughness of between about 3--4 µm as taught by Ulrich, Jr. et al. as a surface roughness within this range positively influence naturally occurring biological bone remodeling and fusion responses along with providing a low friction surface to avoid unintentional laceration or abrasion of the delicate soft tissues surrounding the vertebral disc space.
 	Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wickham (US 2016/0022431) in view of Cottle (S 5,888,227).
 	Regarding claim 1, Wickham discloses a spinal implant (10, figures 1-3).  The implant includes a body portion (14) defining a longitudinal axis, the body portion including a distal end portion (see figure below), a proximal end portion (see figure below), opposed side surfaces (see figure below) that extend between the distal and proximal end portions, and top (see figure below) and bottom surfaces (see figure below) configured and adapted to engage vertebral bodies; first orifices (see figure below) defined through the top surface, each orifice of the first orifices defining a respective centerline therethrough (considered the central longitudinal axis/radial center of each first orifice); and second orifices (see figure below) defined through the bottom surface, each orifice of the second orifices defining a respective centerline therethrough (considered the central longitudinal axis/radial center of each second orifice) the second orifices connected to the first orifices by a plurality of channels (figures 1 and 2, the channels run through the top and bottom endplates).
 	Kloss fails to expressly teach or disclose a first plurality of enlarged orifices is defined through one of the top or bottom surfaces.
 	Cottle discloses a spinal implant (1) having a body portion defining a longitudinal axis, the body having a distal end portion (15), proximal end portion (16, opposed side surfaces (13, 14) and top (11) an bottom (12) surfaces (figure 4).  The implant has a first plurality of enlarged orifices (intermediate 24’s shown in figure 5) defined through one of the top or bottom surfaces (figures 4-5), the enlarged orifices provide a surface with various sized openings to permit the best contact surface closest to the dense endplate of the vertebral body to have small orifices and the more internal orifices to be larger for more substantial bone ingrowth and adhesion to the vertebral endplates (column 2, lines 22-34). 	Regarding claim 6, Wickham discloses the distal end portion includes an engagement opening (74) that is configured to be releasably engaged with a surgical instrument (¶32). 	 	Regarding claim 7, Wickham discloses the body defines a lateral window (70) that passes through each of the side surfaces (figure 1).
 	Regarding claim 8, Wickham discloses the lateral window has a height equal to the diameter of the engagement opening, and wherein the lateral window is vertically aligned with the engagement opening (figures 1-2).

    PNG
    media_image2.png
    498
    683
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775